SUTHERLAND ASBILL &BRENNAN LLP 700 Sixth Street, NW, Suite 700 Washington, DC20001-3980 202.383.0100Fax 202.637.3593 www.sutherland.com CYNTHIA R. BEYEA DIRECT LINE: 202.383.0472 E-mail: cynthia.beyea@sutherland.com November 15, 2013 VIA CERTIFIED MAIL U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Symetra Mutual Funds Trust File Nos. 333-178987 and 811-22653 Preliminary Proxy Statement Dear Sir/Madam: On behalf of Symetra Mutual Funds Trust (the “Trust”), attached for filing with the Securities and Exchange Commission pursuant to Rule 20a-1 under the Investment Company Act of 1940, as amended, and Rule 14a-6(a) under the Securities Exchange Act of 1934, as amended, is a preliminary proxy statement requesting voting instructions from owners of variable annuity contracts indirectly invested in each of the series of the Trust, with respect to a plan of liquidation for each such series. If you have any questions or comments regarding the proxy statement, please do not hesitate to call Cynthia Beyea at (202) 383-0472. Sincerely, /s/ Cynthia R. Beyea Cynthia R. Beyea ATLANTA AUSTIN HOUSTON NEW YORK SACRAMENTO WASHINGTON DC
